DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the actuator” recited in claim 1, “transconduction electrodes” recited in claim 12,  and “actuator means” recited in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 9 recites the broad recitation 200ppb/C2 or less and the claim also recites 10ppb/C2 or less which is the narrower statement of the range/limitation. .  
Furthermore, in claim 10 recites the broad recitation 200 C or less, and the claim also recites 150C or less and 130C or less which is the narrower statement of the range/limitation.
Furthermore in claim 17, recites the broad recitation 0-45 degrees, and the claim also recites 1-45 degrees which is the narrower statement of the range/limitation.
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 16, this claim recites the acronym (TCF (1-3)), which is not defined in a previous claim.  As such the claim is indefinite as it is unclear what the TCF acronym represents.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10-15, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Turnover Temperature Point in Extensional-Mode Highly Doped Silicon Microresonators”, Mohsen Shahmohammadi, Brandon P. Harrington, Reza Abdolvand; IEEE Transactions on Electronic devices, Vol 60 No. 3 Marche 2013 (further referred to as Shahmohammadi) in view of Arai (Pub 2017/0250691).
As to claim 1, Shahmohammadi teaches a temperature-compensated microelectromechanical oscillator (fig 2) comprising:
A resonator element comprising silicon doped to an average doping concentration of at least 9*10^19 cm-3 (p 1216, column 2 paragraph 1, fig 9);
An actuator for exciting the resonator element into a resonance mode having a characteristic frequency vs temperature cure having a high temperature turnover point at a turnover temperature of 85C or more (p.1214 column 1 paragraphs 1-3 and p.1216, column 2 paragraph 1).
Shahmohammadi does not teach using a thermostatic controller for keeping the temperature of the resonator at the high turnover temperature.
Arai teaches a temperature control circuit (fig 1) with a control circuit (20) for controlling the temperature of the resonator to operate at the temperature turnover point (paragraphs 25, 58, and 59).  As such it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the oscillator structure taught in Shahmohammadi with the temperature control taught in Arai in order to improve accuracy and temperature control in an oscillator circuit.

As to claim 7, Shahmohammadi teaches using a doping concentration said high temperature point is a local maximum (fig 5, [100] is the local maximum point)
As to claim 8, Shahmohammadi teaches using a doping concentration said high temperature point is a local minimum (fig 5, [110] is the local minimum point)
As to claim 10, Shahmohammadi turnover temperature of 130C or less (p.1214 column 1 paragraphs 1-3 and p.1216, column 2 paragraph 1).
As to claim 11, Shahmohammadi teaches the resonator comprises a silicon body having a n-type dopant concentration of 1.3 *10^20 or above (fig 9), a piezoelectric transduction layer such as aluminum nitride layer on the body (p 1214 column 2 paragraph 2); an electrode layer (fig 2, electrodes) on the piezoelectric layer, and the actuator is electrically connected to the electrode layer and to said silicon body for exciting said resonance mode (electrodes connected).
As to claim 12, Shahmohammadi teaches the resonator element comprise degenerately doped single-crystal silicon body (p 1215 paragraph 4, “finite-element analysis section”)l the oscillator comprises electrostatic transconduction electrodes (p 1214, paragraphs 1 and 2).
As to claim 13, Shahmohammadi teaches the resonator is a plate element, such as a rectangular plate with an in plane aspect ratio different from 1 (fig 6).
As to claim 14, Shahmohammadi teaches resonance mode is in the square extensional/ width extensional modal branches (fig 14, p 1215 column 1 paragraph 5).
As to claim 15, Shahmohammadi teaches the resonance mode is in-plane flexural, out of plane flexural or length extensional/Lame modal branches (fig 6, p 1215, column 1 paragraph 5)

As to claim 18, Arai teaches the thermostatic control is to operate independently of the oscillation frequency of the resonator (20 is separated from X1, and operates on its own).
As to claim 19, Shahmohammadi  teaches a method of forming a temperature-compensated microelectromechanical oscillator (fig 2) comprising:
Choosing a resonator geometry (picking the resonator shape, fig 2, 6, 14)
A resonator element comprising silicon doped to an average doping concentration of at least 9*10^19 cm-3 (p 1216, column 2 paragraph 1, fig 9);
An actuator for exciting the resonator element into a resonance mode having a characteristic frequency vs temperature cure having a high temperature turnover point at a turnover temperature of 85C or more (p.1214 column 1 paragraphs 1-3 and p.1216, column 2 paragraph 1).
Shahmohammadi does not teach using a thermostatic controller for keeping the temperature of the resonator at the high turnover temperature.
Arai teaches a temperature control circuit (fig 1) with a control circuit (20) for controlling the temperature of the resonator to operate at the temperature turnover point (paragraphs 25, 58, and 59).  
As to claim 20, Shahmohammadi teaches the resonator is a plate element, such as a rectangular plate with an in plane aspect ratio different from 1 (fig 6).
As to claim 21, Shahmohammadi teaches the resonator comprises a silicon body having a n-type dopant concentration of 1.3 *10^20 or above (fig 9), and a piezoelectric layer such (p 1214 column 2 paragraph 2); 
As to claim 22, Shahmohammadi teaches the resonance mode is in-plane flexural, out of plane flexural or length extensional/Lame modal branches (fig 6, p 1215, column 1 paragraph 5)
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahmohammadi in view of Arai and Jaakkola et al (Pub 2016/0099704, further referred to as Jaakkola).
As to claim 9, this claim is dependent on claim 1, the rejection of which is discussed above.
The combination of Shahmohammadi and Arai does not teach the particular turnover point values of 20ppb/C^2.
Jaakkola teaches forming a MEMS resonator through doping in which the frequency vs temperature curve is 10ppb/C^2 or less (paragraph 20).  As such it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the teaches of Shahmohammadi and Arai with the temperature accuracy taught in Jaakkola in order to improve temperature effects on MEMS resonators. 
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doll et al (Pub 2017/0230030) teaches forming an MEMS resonator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY M SHIN/               Primary Examiner, Art Unit 2849